Citation Nr: 9917481	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the chest, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
June 1954, including service in the Republic of Korea during 
the Korean conflict.

This appeal arises from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied a rating in 
excess of 20 percent for a "gunshot wound of the chest 
wall."  The Board previously reviewed the veteran's claim in 
January 1998, at which time it was remanded to obtain further 
medical evidence to clarify the nature and extent of the 
veteran's wound residuals and to evaluate the veteran's 
condition under regulatory criteria which were revised in 
July 1997.  The requested development has been completed and 
the claims file returned to the Board for further appellate 
consideration.

The Board also referred for RO consideration a claim for 
service connection for a tender scar over the right 
pectoralis muscle raised for the first time by the veteran's 
representative in its November 1997 informal hearing 
presentation.  The RO granted service connection for a scar 
over the right pectoralis muscle in a July 1998 rating 
decision, and assigned a noncompensable rating.  No notice of 
disagreement (NOD) has been filed with the RO (see 38 C.F.R. 
§ 20.300 (1998)), and the Board accordingly has no 
jurisdiction to review the rating assigned.  See Holland v. 
Gober, 10 Vet. App. 433, 435-36 (1997), citing Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (appellate 
consideration of the appropriate compensation level for a 
condition which is service connected by the Board [or by the 
RO following a Remand by the Board] requires submission of a 
new NOD).


REMAND

As noted in the Board's prior January 1998 remand, the record 
indicates that service connection has been established and 
separate ratings assigned by the RO for residuals of a 
gunshot wound of the chest wall, currently rated as 20 
percent disabling; residuals of shrapnel wound of the pleural 
cavity, assigned a noncompensable rating; and residuals of 
gunshot wound of the scapula area, also assigned a 
noncompensable evaluation.  Increased evaluations for all of 
these disabilities were denied in the July 1994 rating action 
on appeal.  The Board notes that the residuals of the chest 
wall injury had been evaluated under Diagnostic Code (DC) 
5302 (extrinsic muscles of the shoulder girdle) of the VA 
Schedule for Rating Disabilities (Rating Schedule); the 
residuals of the shrapnel wound of the pleural cavity had 
been evaluated under former Diagnostic Code 6818 (residuals 
of injuries of the pleural cavity, including gunshot wounds); 
and the residuals of the injury to the scapula area has been 
evaluated under Diagnostic Code 5301 (extrinsic muscles of 
the shoulder girdle).  38 C.F.R. § 4.73, 4.97 (1998).

In the prior remand, the Board requested, in pertinent part, 
that the RO schedule the veteran for a VA examination in 
order to determine the muscle groups affected by the chest 
wall wound and in order to distinguish the residuals of the 
chest wall wound from the other service-connected 
disabilities such as residuals of wounds of the pleural 
cavity and/or scapula area.  In this regard, the veteran was 
afforded a VA examination in April 1998 at the VA Medical 
Center (VAMC) in Cleveland.  However, based on a review of 
the report, the Board finds that although the rating assigned 
the veteran's residuals of a shrapnel wound to the pleural 
cavity is not in appellate status, the matter is so 
inextricably intertwined with the issue on appeal, that the 
issue certified for appellate review cannot be decided 
without further action by the RO.  

In this regard, the Board notes that at the time of April 
1998 VA examination, the examining physician noted a non-
depressed 6.5 centimeter horizontal scar below the 
inframammary area on the right anterior chest wall, with some 
slight tenderness, but no attachment to underlying 
structures.  Two scars on the posterior chest wall were 
described, the lowermost of which was about 12.5 centimeters 
in length, superficial and non-tender, with no localized 
muscle damage.  The uppermost scar was 4.5 centimeters long, 
close to the shoulder.  This scar was slightly tender to 
palpation with some slightly localized muscle damage on 
palpation.  There was no evidence of keloid formation, 
ulceration or edema associated with any of the scars, and the 
examiner stated that the "scars by themselves were not 
causing any limitation of motion."  No atrophy of the 
muscles of the right upper arm, the right anterior chest wall 
or the right posterior chest wall was noted.  However, in 
determining the muscle groups involved with the shrapnel 
wound of the chest, the examiner reported that "[t]he exact 
muscle cannot be pinpointed, but the muscle penetrated was 
the shoulder girdle muscle.  Intrinsic shoulder girdle 
muscles Group IV and more likely the intercostal which is 
Group XXI."  The diagnoses were: (1) residual shrapnel 
fragment wound of the right chest with damage to Muscle 
Groups XXI and IV; (2) slightly tender scars on the anterior 
chest wall and on the posterior chest wall close to the 
shoulder; and (3) no evidence of pleural cavity injury.

In July 1998, based on the examination results, the RO issued 
a rating decision which determined, in pertinent part, that 
the veteran's residuals of shell fragment wound of the chest 
should be evaluated under Diagnostic Code 5304 as it governs 
evaluations of Muscle Group IV and that this condition was 
moderately disabling which warranted a 10 percent evaluation.  
The RO noted further, that the provisions of 38 C.F.R. § 4.55 
required this rating to be increased by one level as Muscle 
Group XXI was also involved.  It was indicated that this 
evaluation thus, increased the veteran's overall evaluation 
for this disability to moderately severe which warranted a 20 
percent evaluation.  

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The principles of combined ratings for muscle 
injuries are contained in 38 C.F.R. § 4.55.  This section, as 
in effect prior to July 3, 1997, provided, in pertinent part, 
that muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, . . . will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (as in effect prior to July 3, 1997).  

Similarly, this section, as amended effective July 3, 1997, 
provides, in pertinent part, that for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 
4.55 as in effect on July 3, 1997.  Currently, the provisions 
of 38 C.F.R. § 4.55 provides, in pertinent part, that the 
body is divided into 5 anatomical regions.  Muscle Group IV 
is in the shoulder girdle and arm region, while Muscle Group 
XXI is in the torso and neck region.

Thus, although Muscle Groups IV and XXI, have been determined 
to be the affected muscle groups at issue in this case, the 
RO elevated the evaluation of the veteran's residuals of 
shell fragment wound of the chest by one level to a 
moderately severe injury in order to obtain the 20 percent 
rating currently assigned this disability.  However, as noted 
above, Muscle Group IV and Muscle Group XXI are not in the 
same anatomical region and should have been assigned separate 
ratings.  

Further complicating the evaluation in this case is the fact 
that the veteran has a separate rating for residuals of 
shrapnel wound of the pleural cavity.  This disability had 
been evaluated pursuant to the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6818 and is now evaluated under 
Diagnostic Code 6843.  Diagnostic Code 6818 contemplated 
residuals of pleural cavity injuries including gunshot 
wounds.  Effective October 7, 1996, the criteria for 
evaluating service-connected disabilities of the respiratory 
system were changed, including the criteria for evaluating 
residuals of pleural cavity injuries.  Under the old 
criteria, while Note 1 to Diagnostic Code 6818 indicated that 
disabling injuries of the shoulder girdle muscle (Groups I to 
IV) were to be rated separately for combination, Note 2 to 
Diagnostic Code 6818 indicated that ratings thereunder 
encompassed interference with respiration.  The Board notes 
that an evaluation under Diagnostic Code 5321, which 
evaluates impairment of the muscles of respiration, appears 
to contemplate such symptomatology and which may explain why 
under the newly revised Diagnostic Code 6843, the third Note, 
while again specifying that disabling injuries of the 
shoulder girdle muscles (Groups I to IV) shall be rated 
separately and combined with ratings for respiratory 
involvement, also now specifically states that involvement of 
Muscle Group XXI, Diagnostic Code 5321, (muscles of 
respiration) however, will not be separately rated.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6840 - 6845 (1998).  Thus, 
the matter of the rating for residuals of shrapnel wound of 
the pleural cavity must be considered when rating the 
veteran's residuals of shell fragment wound of the chest 
particularly as the most recent examiner indicated that the 
veteran had no current residuals of pleural cavity injury, 
but did have damage to Muscle Group IV and Muscle Group XXI.

The provisions of 38 C.F.R. § 4.14 (1998) preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation, and the critical element is that none of 
the symptomatology for any of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The Board notes further, that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). The question arises as to how to rate the 
veteran's various disabilities based on the medical evidence 
in this case and in light of the applicable legal criteria.  
Thus, the Board finds that the RO should reassess whether the 
Rating Schedule permits the VA to rate the veteran's chest 
wall wound residuals under DC 5304 and DC 5321 as well as 
rating the veteran's pleural cavity injury under either old 
DC 6818 or revised DC 6843. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should determine whether 
increased ratings are in order for the 
veteran's service-connected residuals of 
shrapnel wound of the pleural cavity and 
his service-connected residuals of shell 
fragment wound of the chest.  In this 
regard, the RO must determine whether the 
Rating Schedule requires VA to rate the 
veteran's residuals of chest wall wound 
with damage to Muscle Groups IV and XXI 
separately under DC 5304 and DC 5321, as 
well as permits a separate rating for the 
veteran's pleural cavity injury which has 
been rated under DC 6818 and more 
recently under DC 6818 and more recently 
under DC 6843.  See 38 C.F.R. §§ 4.14, 
4.55, 4.73, 4.97, DCs 5304, 5321, 6818, 
6843, and applicable Notes (1996 & 1998); 
Karnas; Esteban, both supra.  

2.  The veteran should be provided 
applicable notice of any determination 
made by the RO and be provided with an 
opportunity to respond.  With respect to 
the issue of an increased rating for the 
veteran's residuals of shrapnel wound of 
the pleural cavity, the RO should ensure 
that the veteran is afforded the 
opportunity to place this issue in 
appellate status for review by the Board 
pursuant to the provisions of 38 U.S.C.A. 
§ 7105 (West 1991) and 38 C.F.R. § 20.200 
(1998).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



